ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                      )
                                                  )
Public Warehousing Company K.S.C.                 )   ASBCA No. 59020
                                                  )
Under Contract Nos. SP0300-03-D-3061              )
                    SPM300-05-D-3119              )
                    SPM300-05-D-3128              )

APPEARANCES FOR THE APPELLANT:                        Michael R. Charness, Esq.
                                                      Jamie F. Tabb, Esq.
                                                      Ralph C. Mayrell, Esq.
                                                      Steven Herrera, Esq.
                                                       Vinson & Elkins L.L.P.
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Daniel K. Poling, Esq.
                                                       DLA Chief Trial Attorney
                                                      John F. Basiak, Jr., Esq.
                                                      Keith J. Feigenbaum, Esq.
                                                      Kari L. Scheck, Esq.
                                                      Nathaniel A. Work, Esq.
                                                       Trial Attorneys
                                                       DLA Troop Support
                                                       Philadelphia, PA

                               ORDER OF DISMISSAL

       Appellant has filed an unopposed motion to dismiss with prejudice. Accordingly,
this appeal is dismissed with prejudice.

      Dated: 13 June 2017
                                              l}i~()\ {)       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59020, Appeal of Public
Warehousing Company K.S.C., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2